The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

When considered as a whole, and light of Applicant’s specification, claims 1-17 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance: 
As to independent claims 1, 9, 17:
The closes prior art of Dove (US20010047435)shows an image forming apparatus that produces a display in accordance with a display instruction for at least one of a plurality of installed application, a corresponding method, and a corresponding non-transitory computer-readable storage medium, the image forming apparatus comprising:
a display unit (fig. 8);
a memory configured to store instructions (fig. 9, el. 980);
and one or more processors configured to execute the instructions to:
determine drawing data to be displayed on the display unit from among drawing data corresponding to a display instruction for an installed first application and drawing data corresponding to a display instruction for an installed second application according to an attribute of an installed first application received a start instruction and an attribute of an installed second application received the start instruction (¶ [0032]; [0034]) (e.g., ultimate ownership of a graphics display window may be  non-exclusively granted to a second program 112 with lower priority to access selected pixel memory locations, which locations have predetermined portions of the graphical display corresponding therewith; “FRED”, may have lower priority than either “MIKE” or “JOHN”; however, “MIKE” or “JOHN” may be denied access, despite their higher priority, If the request is determined to be inauthentic; a second program 112 holds drawing data corresponding to a display instruction, and uses the drawing data held by said program to produce a perceptible representation of the data, for example, display program data);
and display the determined drawing data on the display unit (¶ [0032]) (e.g., the first display window may be overwritten or superseded in Z-ordership by a subsequent program).
Dove fails to specifically show: the attribute of the installed first application and the attribute of the installed second application having predefined display priorities based on a starting condition for the installed first application and a starting condition for the installed second application, the predefined display priorities for the installed first application and the installed second application being changed based on whether a current condition of the image forming apparatus corresponds to the starting condition for the installed first application or the starting condition for the installed second application.

In the same field of invention, Tsujimoto (US20130033718) teaches: displaying manual information on a multifunction peripheral. Tsujimoto further teaches: the attribute of the installed first application and the attribute of the installed second application having predefined display priorities based on a starting condition for the installed first application and a starting condition for the installed second application, the predefined display priorities for the installed first application and the installed second application being changed (e.g.,  an attribute of the installed first application is "screenSaver" to prevent burn-in and an attribute of the installed second application is "login"; e.g., determining a display priority of a login screen vs display of predetermined display to prevent burn-in) (¶ [0140], [0162], [0109])

Neither Dove nor Tsujimoto seem to teach or suggest: the priorities for the installed first and second applications being changed based on whether a current condition of the image forming apparatus corresponds to the starting condition for the installed first application or the starting condition for the installed second application.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jordany Núñez whose telephone number is (571)272-2753. The examiner can normally be reached M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, matthew Ell can be reached on 5712703264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORDANY NUNEZ/Primary Examiner, Art Unit 2171                                                                                                                                                                                                        7/12/2022